PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/390,931
Filing Date: 22 Apr 2019
Appellant(s): Wipperfürth, Alex



__________________
David R. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 14th 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 17th 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 8-15 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 8 recites a limitation, “the music playlist is based at least in part on the one or more trip parameters”, that is not described in the Specification of the present invention; that is, no exemplary embodiment is given in the Specification. Although claim recitations are reiterated into the Summary section of the Specification of the present invention, there is no teaching or suggestion regarding how the “trip” parameters, such as start point and end point of the trip, decide or modify what genre of music is going to be added to the playlist and be played during the trip.

Claims 2 and 8-15 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


	In claim 8, the limitation, “the music playlist is based at least in part on the one or more trip parameters”, is unclear for lack of description given in the Specification of the present invention. Said feature of claim 8 is not cited in the present Office action until further clarification provided.

Claims 10, 12, and 14 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

	Claim 10 recites a mere description of a trip, such as a trip with a friend or car pool, which does not entitle to any patentable weight. There is no technical feature recited related to the “a vehicle method with one or more computer processors communicatively coupled with a user interface of a vehicle” nature to further limit its parent claim, claim 9.
	Claim 12 recites the definition of music, such as tempo, approachability, engagement and so on, which does not entitle to any patentable weight. There is no technical feature recited regarding “a vehicle method with one or more computer processors communicatively coupled with a user interface of a vehicle” to further limit its parent claim, claim 11. Same rationale applies to claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. §103 as being unpatentable over Sheha et al. (US 2005/0075119), hereinafter Sheha, and further in view of DeLorme et al. (US 2003/0182052), hereinafter DeLorme.

Claim 1
“providing one or more computer processors communicatively coupled with a display of a vehicle; processing data using the one or more computer processors” Sheha [0013] discloses “an in-vehicle navigation device, for the display of the remote mobile device’s location information… the mobile device would send discrete location information to a stationary dispatch computer or group of computers”;

“using the processed data, displaying, on one or more user interfaces displayed on a display of a vehicle, a visual summary of a defined route for a trip, the visual summary comprising: a start indicator representing a starting location of the defined route; an end indicator representing an end location of the defined route; a transition indicator, the transition indicator representing a transition location at which a driver of the vehicle will need to transition from a first road to a second road to remain on the defined route” Sheha [0011] discloses “displaying said calculated route on a map display of varying size and resolution”, the “turning indicator” is interpreted as “turning point indicator” and is inherently disclosed in Sheha “route on a map”; and
Sheha [0024] discloses “a method and system for providing the capability of adding the location update information (i.e., position information, such as GPS, etc.) and/or location information generated by a mobile device (I.e., POI, waypoint, etc.) to a route planner for the purpose of modifying the collection of discrete location history information… location updates periodically arrive to a dispatch client from a mobile wireless device”; 

“a first estimated time indicator representing an estimated amount of time from a present time until a time at which the represented transition location will be reached” DeLorme [0068] discloses “the ‘Directions’ screen highlights the next turn, and provides graphic representation of the user’s progress along the bar at DeLorme Figure 1A4 & 6-8;

“a road type indicator representing a type of the second road; a municipality indicator representing a municipality located between the starting location and the end location” Sheha [0014] discloses “route preferences, when using map data that consists of road networks for motor vehicles, includes various types of categories, such as Driving Speeds, Route Optimization Goals, Road Preferences, etc. For example, Driving Speeds illustrates average speeds the vehicle travels over various types of roads, such as Interstate Highways Average Speed”;

“a second estimated time indicator representing an estimated amount of time from the present time until a time at which the represented municipality will be reached” Sheha [0028] discloses “application calculates in real-time an estimated routed from each of the satellite mobile devices to the central address… calculates the estimated travel time for each mobile device to travel from their current location to the central address location”;

“a fuel/charge indicator representing a location between the starting location and the end location at which the driver may refill/recharge the vehicle” Sheha [0023] discloses “[t]he additional information contained in this information packet consists of various location-related information, such as stop information (e.g., origin, stop, via, destination), waypoint information (e.g., personal notes, etc.), PIM (Personal Information Management) information, Point of Interest (POI) information (e.g., restaurants, gas stations, etc.) or the like”. 

Sheha and DeLorme disclose analogous art. However, Sheha does not spell out the “estimated time indicator” as recited above. It is disclosed in DeLorme. Hence, it would have been obvious to one DeLorme into Sheha to enhance its information providing of the road navigation functions.

Claim 2
“in response to user selection of a first selector displayed on the one or more user interfaces, displaying the visual summary of the defined route for the trip” Sheha [0022] discloses “[a] server application component uses, from the database, the stored location history records for the mobile device for the time past and pre-defined general route preferences to calculate the estimated route information for the specific mobile device’s journey on a known map data set”;

“in response to user selection of a second selector displayed on the one or more user interfaces, displaying information about nearby fuel/charge stations; in response to user selection of a third selector displayed on the one or more user interfaces, displaying information about nearby eating locations; in response to user selection of a fourth selector displayed on the one or more user interfaces, displaying information about nearby sightseeing locations; in response to user selection of a fifth selector displayed on the one or more user interfaces, displaying information about nearby play locations and locations which welcome children; in response to user selection of a sixth selector displayed on the one or more user interfaces, displaying information about nearby locations which allow dogs” Sheha [0023] discloses “[t]he additional information contained in this information packet consists of various location-related information, such as stop information (e.g., origin, stop, via, destination), waypoint information (e.g., personal notes, etc.), PIM (Personal Information Management) information, Point of Interest (POI) information (e.g., restaurants, gas stations, etc.) or the like”, and
Sheha [0024] discloses “[t]he estimated route information range (i.e., date, time, position, etc.) can be selected to indicate the starting and ending point boundaries for the route and/or location history information to be saved… location updates periodically are received via the Internet and are displayed on a map display… The user can select the displayed location history information with 
Locations either for children or dogs are construed and cited as information contents that indicate whether or not children or dogs are allowed.
 
Claim 3
“displaying a places interface on the display, the places interface comprising: a stop indicator representing a stop location where the driver may stop for services or goods; a provider indicator indicating a type of service or good provided at the stop location; and a quantity indicator indicating a number of providers of the indicated service or good at the stop location” Sheha [0023] discloses “this information packet consists of various location-related information…. Point of Interest (POI) information (e.g., restaurants, gas stations, etc.)” and Sheha claim 6 recites “a plurality of points of interest located within the geographical area and Sheha claim 19 further recites “calculating an estimate time of arrival at the predictive position”.

Claim 4
“displaying a providers interface on the display in response to user selection of one of the provider indicators, the providers interface comprising a list of providers providing the indicated service or good at the stop location and, for each provider, an estimated time of travel to the provider” Sheha [0023] discloses “this information packet consists of various location-related information, such as stop information…., waypoint information (e.g., personal notes, etc.)…. Point of Interest (POI) information (e.g., restaurants, gas stations, etc.) or the like” and Sheha Figure 26 depicts estimated arrival time in a list fashion. 

Claim 5
“displaying a chosen provider interface on the display, the chosen provider interface including one or more selectors restricting the list of providers displayed on the providers interface to only chosen providers” Sheha [0023] discloses “this information packet consists of various location-related information…. Point of Interest (POI) information (e.g., restaurants, gas stations, etc.)”.

Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over Sheha et al. (US 2005/0075119), hereinafter Sheha, and DeLorme et al. (US 2003/0182052), hereinafter DeLorme, and further in view of Hernandez et al. (US 2011/0054646), hereinafter Hernandez.

Claim 6
“in response to user selection of a music selector on one of the one or more interfaces, initiating a music playlist” Hernandez [0008] discloses “a playlist of music playback system” and Hernandez [0017] discloses “selecting and/or creating playlist used in a music entertainment system of a vehicle”.

Sheha, Delorme, and Hernandez disclose analogous art. However, Sheha does not spell out the “music playlist” as recited above. It is disclosed in Hernandez. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Hernandez into Sheha to enhance its in-vehicle entertaining functions.

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Sheha et al. (US 2005/0075119), hereinafter Sheha, and DeLorme et al. (US 2003/0182052), hereinafter DeLorme, and further in view of Cummins et al. (US 2019/0087707), hereinafter Cummins.

Claim 7
“in response to selection of a chatbot selector on one of the one or more interfaces, initiating a chatbot interaction” Cummins [0059] discloses “a chatbot interface according to the prior art wherein a user accesses a chatbot ‘QueryBot’ 160 which is presented as a contact within a messenger application” and Cummins [0067] discloses “chatbots allow for an operator/owner of the chatbot (host) to send text, images, video, or simple interactive content such as buttons via a standard chat platform”.

Sheha, DeLorme, and Cummins disclose analogous art. However, Sheha does not spell out the “chatbot” as recited above. It is disclosed in Cummins. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Cummins into Sheha to enhance its information providing of the road navigation functions.

Claims 8-15 are rejected under 35 U.S.C. §103 as being unpatentable over Hernandez et al. (US 2011/0054646), hereinafter Hernandez, and further in view of Azarm et al. (US 8,595,232), hereinafter Azarm.

Claim 8
“receiving, at one or more computer processors communicatively coupled with a user interface of a vehicle, one or more trip parameters” Azarm claim 29 recites “cause the one or more processors to perform actions…. generating a user interface display”;

“receiving, at the user interface, a user selection of a music library; in response to the user selection being communicated to the one or more computer processors, preparing a music playlist using the one or more computer processors, wherein the music playlist is based at least in part on the one or more trip parameters; and in response to receiving a user command at the user interface, playing the music playlist” Hernandez [0008] discloses “a playlist of music playback system” and Hernandez [0028] discloses “in the music information databased industry… add additional musical characteristics such as mood and tempo” and Hernandez [0030] discloses “a predictive environment music playlist selection system.”

Hernandez and Azarm disclose analogous art. However, Hernandez does not spell out the “user interface” as recited above. It is disclosed in Azarm. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Azarm into Hernandez to enhance its in-vehicle entertaining functions.

Claim 9
“querying one or more databases using the one or more computer processors to determine a trip type associated through the one or more databases with the one or more trip parameters, and wherein the music playlist is prepared using music tracks associated through the one or more databases with the trip type” Hernandez [0030] discloses “four zones types…. the system is initialized in step 610 and updates an internal database with the length of all the song… a playlist is selected and used according to the current zone type in which the vehicle is driving”.

Claim 10
“wherein the trip type comprises one of a commute, an errand, a road trip alone, a road trip with friends, a carpool, and a trip with family” Hernandez [0030] discloses “as the vehicle is going through their commute the system calculates the time until arrival at a zone boundary utilizing the vehicle location, speed, and distance to the next upcoming zone boundary’.

Claim 11
“querying one or more databases using the one or more computer processors to determine levels of music tempo, music approachability, music engagement, and music sentiment associated through the one or more databases with the one or more trip parameters” Hernandez [0028] discloses “[t]he only distinguishing characteristic of the type of music was the genre, which was often very generic… server device providers in the music information database industry have recently begun to add additional music characteristics such as mood and tempo to the track’s tag… can be used to create the playlist associated with each zone or segments within a zone… a long, straight section of the road could cause the program to cue up tracks that are mellow or slow to provide a relaxed drive… could also create a playlist of more ‘aggressive’ or fast-paced music pieces if the driver is about to enter a fun, curvy section of the road”.

Claim 12
“wherein the music tempo is defined as beats per minute, wherein the music approachability is defined by one or more of chord progression, time signature, genre, motion of melody, complexity of texture, and instrument composition, wherein the music engagement is defined by one or more of dynamics, pan effect, harmony complexity, vocabulary range, and word count, and wherein music sentiment is defined by one or more of chord type, chord progression, and lyric content” Hernandez [0028] discloses “[t]he only distinguishing characteristic of the type of music was the genre, which was often very generic… server device providers in the music information database industry have recently begun to add additional music characteristics such as mood and tempo” and Hernandez [0031] discloses “various music characteristics, such as beats per minute to identify padding songs”.

Claim 13
“receiving, at the one or more computer processors, one or more modified trip parameters indicative of a traffic change; preparing, in response to the traffic change, using the one or more computer processors, a modified playlist; and playing the modified playlist” Hernandez [0028] discloses “server device providers in the music information database industry have recently begun to add additional music characteristics such as mood and tempo to the track’s tag… can be used to create the playlist associated with each zone or segments within a zone… a long, straight section of the road could cause the program to cue up tracks that are mellow or slow to provide a relaxed drive… could also create a playlist of more ‘aggressive’ or fast-paced music pieces if the driver is about to enter a fun, curvy section of the road”.

Claim 14
“wherein the music playlist is based at least in part on a key of each song so that harmonically compatible songs are placed next to one another in the music playlist” the “key of each song” is inherently disclosed in Hernandez [0028] that discloses “[t]he only distinguishing characteristic of the type of music was the 

Claim 15
“wherein the music playlist comprises some partial tracks, and wherein some transitions between playlist tracks comprise a fading out of one track while fading in a similar-sounding portion of another track” Azarm col.14 lines 40-44 discloses “[t]he user interface display 500 also includes a partial track list 506 and one or more user selectable sample links 508. Each of the user selectable sample links 508 is adapted to playback a sample portion of the track associated with the respective user selectable sample link”.

Claims 16-20 are rejected under 35 U.S.C. §103 as being unpatentable over Sheha et al. (US 2005/0075119), hereinafter Sheha, in view of DeLorme et al. (US 2003/0182052), hereinafter DeLorme, and Kameyama (US 2009/0292528), hereinafter Kameyama, and further in view of Cummins et al. (US 2019/0087707), hereinafter Cummins.

Claim 16
“receiving, at one or more computer processors communicatively coupled with one or more user interfaces of a vehicle, one or more trip parameters” Sheha [0013] discloses “an in-vehicle navigation device” and the trip parameter is spelled out in DeLorme, DeLorme [0052] discloses “route parameters”;

“determining, by the one or more computer processors, using data from one or more sensors communicatively coupled with the one or more computer processors, a current mental state of a traveler in the vehicle” Cummins [0035] discloses “medical sensors, biological sensors, physiological sensors… position sensors, neurological sensors…” utilized in chatbot, and Cummins [00162] discloses “filtering ongoing chats by ‘most impatient users’ … language used by the user is analyzed for emotional tilt”; 

“initiating, using the one or more computer processors, interaction with the traveler using an interactive chatbot, wherein an interaction content of the interactive chatbot is determined by the one or more computer processors based at least in part on the current mental state” Kameyama [0016][0017] discloses “a conversation support engine is called and well-known as ‘Chatbot’ or ‘Chatterbot’, or ‘an artificial non-brain’… source of service information can be an in-vehicle service information storage section which was prepared in the vehicle side information… The information collection means can be a means for searching and collecting service information based on user interesting information in the in-vehicle service information storage section”.

Sheha, DeLorme, Kameyama, and Cummins disclose analogous art. However, Sheha does not spell out the “parameter”, “mental state” and “interactive content” as recited above. These features are disclosed in DeLorme, Kameyama and Cummins respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of DeLorme, Kameyama and Cummins into Sheha to enhance its information sensing and collecting functions of the road navigation system.

Claim 17
“receiving from the traveler, through the one or more user interfaces, a selected level of control, and wherein the interaction content of the interactive chatbot is determined by the one or more computer processors based at least in part on the selected level of control” Cummins [0067] discloses “chatbots allow for an operator/owner of the chatbot (host) to send text, images, video, or simple interactive content such as buttons via a standard chat platform”.

Claim 18
“entertaining children in the vehicle with the interactive chatbot by iteratively attempting music, interactive games, storytelling, and interactive conversation” Cummins [0045] discloses “digital content… an eBook, a [0067] discloses “chatbots” and [0075] discloses “an audio input element”.

Claim 19
“wherein the interaction content includes the interactive chatbot querying the traveler about whether the traveler's phone is in the vehicle in response to a determination by the one or more computer processors that a wireless signal from the traveler's phone is not detected” Cummins [0077] discloses “ELDEV protocol statck 624 and AP protocol stack 625 are depicted based upon an IEEE 802.11 wireless interface … a different wireless interface such as Bluetooth, NFC etc.”.
	According to description given in paragraph [0025] of the Specification of the present application, “…whether the traveler’s phone, computer, and/or other item is in the vehicle in response to a determination by the one or more computer processors that a wireless signal from the traveler’s phone (e.g., BLUETOOTH, other near-field communication [NFC], or other signal) is not detected”, the detection of traveler’s phone is based on signals from Bluetooth or NFC.

Claim 20
“initiating a conversation, using the interactive chatbot, in response to a lull in a conversation between vehicle occupants of a predetermined amount of time” Cummins [0067] discloses “chatbots allow for an operator/owner of the chatbot (host) to… simple interactive content…. may be employed supporting Artificial Conversational Entity (ACE) systems, applications, and platforms (ACESAPs)” and Cummins [0107] discloses “the ACESAP can seamlessly reload the chat window and continue the conversation where it was left off”.

(2) Response to Argument

	35 USC §112(a)
	Appellant cites authorities to traverse the claim rejections under 35 USC §112(a), however, fails to indicate any description given in the Specification of the present invention regarding the trip “parameters” in deciding the music genre in these paragraphs.
	In the Specification, paragraphs [0014] [0015] provide certain pre-stored database music tracks according to different family trip types, such as a “family trip” trip type; and paragraph [0018] provides modification of a playlist according to traffic changes. Many other paragraphs also provided for playlist functions or music tempo etc. None of the paragraphs indicated by the applicant provides description of trip parameters deciding the music genre.
As a matter of fact, appellant confuses “music genres” with “music playlists”. A playlist can have many different types of genre, and a genre can be presented in different playlists. Still, the indicated paragraphs [0109]-[0150] do not contain any description of the claimed “trip parameters”.

35 USC §112(b)
	With respect to claim 2, applicant cites MPEP and provides lengthy discussion over “breadth” vs indefiniteness” and argues that “the examiner is mistaking breadth for indefiniteness… A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined.”
	Applicant continues to traverse the claim 2 rejection focusing on the term “group icon”. It is unclear if “a second selector” functions as a group icon, such as, a “second selector” displayed as a selectable button on a soft keyboard? Lengthy discussion in the present Brief, however, does not provide any clarification. Patent protection is designed for novel functions and operations not terminologies. Hence, it is important to understand what is a first selector or a second selector or a third 
With respect to claim 8, applicant argues that “the examiner argues that claim 8 is indefinite because of an alleged lack of description in the specification of ‘the music playlist is based at least in part on the one or more trip parameters.’ This is error. As pointed out in detail above with respect to the 35 U.S.C. 112(a) rejection of claim 8, there is ample description in the specification of the music playlist being based at least in part on the one or more trip parameters. … This argument is baseless—it ignores the many specific examples the application has given about the 112(a) rejection of claim 8”. Said argument is not persuasive because only “a trip with family” is given in said “specific examples”. “Trip parameters” that decides music playlists are simply not described.

35 USC §112(d)
	With respect to claims 10, 12, and 14, applicant argues that there is no technical feature requirement for proper claim dependency. Said argument is incorrect. Although the “technical feature” is not spelled out in MPEP regarding claim dependency, dependent claims are specifically required to further limit their parent claims. Without a technical feature, how does a dependent claim limit its parent claim, which recites a method of computer technology? A mere statement recited in claims 10, 12, and 14-15 may further explain or describe their parent claim, however, certainly do not further limit the scope of parent claim 8.

35 USC §103
Claim 1
Applicant argues that “a misreading of Sheha…. The cited paragraphs only reference a ‘mobile device,’ nowhere do they discuss a display of a vehicle. The disclosure of a mobile device does not amount to a disclosure, explicitly or implicitly, of ‘a display of a vehicle.’.” Said argument is not persuasive. Although the word “a Sheha. The mobile device with a navigation system as disclosed in Sheha can always be applied or equipped to vehicles.
Further, applicant argues that “the examiner only provides a conclusion, stating that all mobile device displays can be called ‘a display of a vehicle’ because they ‘can always be applied or equipped to vehicles.’ This is merely a conclusory statement because the examiner gives no reason why and how all mobile device displays ‘can always be applied or equipped to vehicles.’” Said argument is not persuasive because Sheha discloses an “in-vehicle navigation device”, therefore, there is no “why and how” problem of applying the navigation device to vehicles.
	Still further, applicant argues that the cited paragraphs [0011] and [0024] of Sheha “have been reviewed in detail and they do not disclose anything that can reasonably be construed to disclose a transition indicator.” The “transition indicators” is construed as “turning points” and is inherently disclosed in Sheha “route on a map.”
Applicant further argues that “the Sheha system calculates an estimated travel time for one or more vehicle to an address, but this is not the same thing as estimating a travel time to a municipality. … A municipality and a passenger address are not the same thing.” Said argument is not persuasive because the “municipality” is construed and cited as an end point of the estimated travel time.
However, applicant points out two facts that Sheha does not disclose the claimed “estimated travel time”, “(1) Sheha does not disclose using municipalities as end points, and (2) while Sheha discloses using an address as an end point, any address that is located within a municipality will inherently be reached after the municipality has already been reached.” Said argument is not persuasive. Although “municipalities” is not pointed as end point, Sheha discloses “end point” address for estimated travel time.
The argument of address is after the municipality or address is within municipality is confusing. In fact, address before or after or within municipality is irrelevant, travel time is between start point and end point, and cited accordingly. If applicant is trying to point out “city limits” by municipality, further Sheha “estimated travel time”.
	Finally, applicant argues that the cited paragraph [0023] of Sheha “is a misread. The cited paragraph only states that an information packet may be transmitted between devices and that the information packet may include information related to gas stations--the paragraph nowhere discloses ‘the visual summary comprising…a fuel/charge indicator.’” Said argument is not persuasive because the fuel/charge indicator is construed and cited as “information related to gas stations”.
Subsequently, applicant points out that “while it may be true that ‘information’ related to gas stations, such as that disclosed by Sheha, could theoretically be displayed in some settings, this is not enough to establish that Sheha inherently discloses displaying it.” Said argument is not persuasive because Sheha discloses “in-vehicle navigation device” that displays “route on a map” containing gas station information. Figures 1B-1M of DeLorme illustrate example screen displays and user interfaces for IRMIS.

	Claim 2
	Applicant argues that “when the examiner is relying on inherency, as here, it is insufficient that the displayed information may or could be present in the relied-upon reference—the examiner must show that is necessarily present. The examiner has not done this, and obviousness is therefore not established.” (top of page 40 of the present Brief) Said argument is not persuasive because paragraph [0023] of Sheha discloses an information packets that contain information of gas station or restaurants, and so on.
Whether allowing dogs or children is the “content” of information packets. The content or nature of the information packets is not patentable, such as fuel and eating information. In other words, different category of information is displayed upon selection. Sheha discloses such a feature, that is, various information like location history information, estimate route information, or stop information and so on is displayed upon different selector selected.

Claim 3
	Applicant argues that “the cited section does not say whether the information regarding points of interest is ever displayed to the driver. The information of Sheha could, for example, be spoken to the driver through audio means without ever visually displaying information about points of interest.” (top of page 49 of the present Brief) Said argument is not persuasive because the point of interest is spelled out in Sheha, “Point of Interest (POI) information” in addition to “calculating estimated arrival time” are recited in claim 19 of Sheha.
Sheha discloses an in-vehicle navigation device capable of displaying route map, route information, and updated location information, such as GPS. It is well known in the art that GPS information can be spoken to the driver in addition to display on a touch screen and Figures 1B-1M of DeLorme illustrate example screen displays and user interfaces for IRMIS.

	Claim 4
	Applicant argues that “[n]either the cited paragraph of Sheha nor the drawings of Sheha discloses displaying an estimated time of travel to each provider in a list.” (middle of page 52 of the present Brief) Said argument is not persuasive because the estimated time of travel is disclosed in Sheha paragraph [0023], which also discloses “estimated route information range”. Various points of interest (POI) are depicted in Figures 11-25 and the argued “estimated time of travel in a list” is depicted in Figure 26.

	Claim 5
	Applicant argues that “[t]he examiner at p. 19 argues that restaurants and gas stations are service providers, and applicant agrees, but the examiner makes no attempt to argue how Sheha discloses one or more selectors that restrict a list of displayed providers to only chosen providers. Nor does the examiner show that the restaurants, gas stations, etc. of Sheha are ever displayed on any interface.” (top of page 54 of the present Brief) Said argument is not persuasive.
Sheha paragraph [0023], “this information packet consists of various location-related information…. Point of Interest (POI) information (e.g., restaurants, gas stations, etc.)”. However, there is no description given for the claimed feature of “restrict a list of displayed providers”. Hence, “restricting a list of providers” is construed and cited as “selecting a selector to have corresponding providers displayed” because non-corresponding providers are not displayed, therefore, in a sence, the displayed providers are restricted to be the corresponding ones.

	Claim 6
	Applicant argues that the cited “para. [0008] of Hernandez does talk about a playlist, it does not
indicate a method by which the music playlist is initiated. This paragraph does not discuss any selector for example, so that it is not clear whether the music playlist begins in response to a user selection of a music selector or by some other mechanism. Additionally, para. [0017] only says that the systems and methods … do not indicate that there is any actual ‘selector’ that the user selects, nor do they discuss anything about ‘initiating’ a playlist … Abstract of Hernandez states that the system itself is automatically selecting and creating the playlist without user interaction, so that the ‘selecting and/or creating’ of the playlist appears to be done by the system itself, not by the user”. (bottom of page 54 and top of page 55 of the present Brief) Said argument is not persuasive.
	As admitted by the applicant, the playlist is created by the system and is disclosed in Hernandez. It is unclear why applicant argues about the playlist is initiated by the user. User actions, of creating a playlist or else, are not patentable.

Claim 7
Applicant fails to submit any argument for claim 7. 

	Claim 8
	Applicant argues that in Azarm reference “[t]here is nothing in claim 29 that references anything that can be construed to be a vehicle, a trip, or a trip parameter.” (middle of page 56 of the present Brief) Said Azarm is applied in view of Hernandez. Hernandez discloses a vehicle music system.
	With respect to Hernandez reference, applicant argues that “[n]othing is said there about the playlist being prepared ‘in response to a user selection of a music library.’ The Hernandez reference does not even include the word ‘library’ at all.” (middle of page 57 of the present Brief) Said argument is not persuasive because the recited novel feature is disclosed in Hernandez with different wordings. Although “library” is not spelled out in Hernandez, “music databased” indicates a music “library”. The “initiating” playlist feature is already discussed above.

	Claim 9
	Applicant argues that paragraph [0030] of Hernandez discussing “zone types” not anything that can be construed to be a “trip type”, and the “zone type” of Hernandez has nothing to do with the purpose of the trip nor with who is in the vehicle. Said arguments are not persuasive.
Regarding claim 9 rejections, applicant argues about the purpose of the trip and who is in the vehicle. Unfortunately, none of these are patentable. Trip type is also not patentable. Hernandez discloses different time zones associated with an internal database that “a playlist is selected and used according to the current zone type in which the vehicle is driving.”

	Claim 10
	Claim 10 fails to recite a technical feature but provides an assertion, which is not patentable. Claim 10 is rejected for the rationale given for its parent claim 9. Also, see discussion under 35 USC §112(d).

	Claim 11
	Applicant argues that the cited Hernandez does not disclose the “music approachability or music engagement”. The music “approachability” is interpreted as, according to the description given in 
	Further, the music “engagement” is, according to the description given in paragraph [0119] of the Specification of the present invention, “whether the song is a ‘lean forward’ (e.g., requiring attention)”. When a song is selected into a playlist and playbacks to listeners, the song is apparently requiring and getting attention even without the fancy word “engagement”.

Claim 12
	Claim 12 fails to recite a technical feature but provides an assertion, which is not patentable. Claim 12 is rejected for the rationale given for its parent claim 11. Also, see discussion under 35 USC §112(d).

	Claim 13
	Applicant argues that the “plain meaning of ‘traffic change’ is a change related to traffic—i.e., a change related to the vehicles around or near a driver. A traffic change is not the same thing as a change in the road shape. ... The shape or configuration of the road is not the same thing as ‘traffic conditions.’” (middle of page 65 of the present Brief) Said argument is not persuasive.
	It is well known that road shape affects driving, for example, the curve or slope of a highway. When road shape changes, drivers have to change their driving accordingly, such as driving slower or faster. Thus, it is certainly a change “related to the vehicles around or near a driver” as argued. 

Claim 14
	Claim 14 fails to recite technical feature but provides an assertion, which are not patentable. Claim 14 is rejected for the rationale given for its parent claim 8. Also, see discussion under 35 USC §112(d).
Claim 15
	Applicant argues that “[t]he cited section of Azarm discloses nothing related to fading any track out or fading another track in. Nor does it disclose anything related to transitioning between tracks at similar-sounding portions of the tracks.” Said argument is not persuasive.
	The recited “partial tracks” feature is disclosed in Azarm. However, the differences between “partial tracks” and “fading out track” or “fading in track” are unclear since lack of description in the Specification of the present application. Hence, “fading out a track” and “fading in a track” are construed and cited as “partial tracks”.
	Further, it is still unclear if a playlist as claimed can be a mix of full tracks with partial tracks or the playlist can be either a list of full tracks or a list of partial tracks?

Claim 16
Applicant argues that, regarding the cited Kameyama paragraphs [0016] and [0017], that “[n]owhere in these paragraphs is there any explicit or implicit discussion of determining the ‘current mental state’ of a traveler nor of the chatbot interaction content being determined ‘based at least in part on the current mental state.” (bottom of page 68 of the present Brief) Accordingly, prior art exemplary citations have been amended in the present Answer. Cummins discloses the required biological sensors and data analysis capability of determining a user’s “emotional tilt”.

	Claim 17
	Applicant argues that “[i]n the first place, the chatbot ‘host’ or ‘owner’ in claim 17 would not be the traveler, but would be someone on the other end of the conversation… Second, even though the user in Cummins may interact with the chatbot, there is nothing in the quoted language, nor in para. [0067] generally, that amounts to” disclose the recited claim 17 features. (top of page 71 of the present Brief) Said argument is not persuasive because “the chatbot ‘host’ or ‘owner’ in claim 17 would not be the traveler” is incorrect.
Sheha and already cited in parent claim 16. In fact, based on claim 17 claim recitations, “one or more computer processors” is the “host” or “owner” of Chatbot, not “someone on the other end” as argued.

	Claim 18
	Applicant argues that paragraphs [0045], [0067], and [0075] of Cummins “only discloses that the user can request various types of digital content (such as through a spoken request) and the system of Cummins can deliver it in response to the user request. Claim 18, however, requires that a chatbot iteratively attempt various forms of entertainment on its own to entertain children, which is not the same thing as a user requesting specific content.” (bottom of page 73 of the present Brief) Said argument is not persuasive.
The argued “entertaining children” is not a technical feature but a purpose of the retrieval, therefore, does not entitle to any patentable weight. Cummins [0045] and [0067] are cited for the “various forms of entertainment” feature, and Cummins [0075] is cited for the “interactive conversation” feature.

	Claim 19
	Applicant argues that “there is absolutely no reference in the quoted language to detecting that a traveler’s phone is missing, nor any reference to a query to the traveler about the missing phone. Paragraph [0067] is only disclosing that there may be interactive features provided using a chatbot and that a human may take over the chatbot conversation when the conversation content goes beyond the ability of the chatbot.” (bottom of page 75 of the present Brief) Said argument is not persuasive because said feature is disclosed in Cummins paragraph [0077].
Accordingly, exemplary prior art citation for rejecting claim 19 is amended in the present Answer based on the description given in paragraph [0025] of the Specification of the present application, “…whether the traveler’s phone, computer, and/or other item is in the vehicle in response 

	Claim 20
	Applicant argues that the cited Cummins portions “do not disclose the claim 20 elements. For starters, there is absolutely no reference in the quoted language related to initiating a conversation in response to lull in the conversation for a predetermined amount of time.” (middle of page 78 of the present Brief) Said argument is not persuasive because the claimed feature is disclosed in Cummins.
The “lull” lacks any technical operation or function that can affect a conversation, particularly, lull of “a predetermined amount of time” is not described in the Specification of the present invention. Accordingly, the “lull” as claimed is construed as “natural pauses” within conversations or the “end” of a conversation and is disclosed in Cummins paragraphs [0067] and [0107].













For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ruay Ho/Primary Patent Examiner, Art Unit 2175                                                                                                                                                                                                        


Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.